department of the treasury employer_identification_number person to contact - id contact telephone numbers internal_revenue_service p o box cincinnati oh release number release date date date uil code legend b date c state d foundation name w dollars amount x dollars amount dear we have considered your date request for recognition of an unusual grant under sec_1_170a-9 and related provisions based on the information provided we have concluded that the proposed grant constitutes an unusual grant under sec_1_170a-9 and related provisions of the regulations the basis for our conclusion is set forth below facts you are a public charity described in internal_revenue_code sec_509 and sec_170 and formed on b in the state of c your mission is to enrich the lives of at risk youth and foster children by providing programs that restore and increase self-esteem self- worth self-sufficiency and the opportunity for long term success you have attracted support from public sources including private companies individual donors benefactors and fund raising events your gross revenue for last year was about w dollars you have also been actively seeking other sources of funding in order to expand your programs for youth and recently become aware of d d is a new private_foundation has no prior affiliation with you did not create you and has no one in a position of authority within you or on your board_of directors you submitted a grant application to d for x dollars to be used to expand your programs to end teen homelessness these programs are to develop self-esteem in youth help them with social skills provide college scholarships provide free dermatology clinics and the opportunity for letter catalog number 58230y long term success since your formation your research shows that restoring an abused child's self-esteem and self-worth takes time and energy you have found that only with continuity and quality of care can you improve their self-esteem change their mindset form negative to positive and most importantly change their outlook on what they think and believe they can achieve as adults the grant will be awarded primarily in cash over several years to expand your programs but you are willing to accept up to in stock there will not be any conditions or restrictions imposed on you other than you meet your goals and milestones set forth in the grant application as well continued existence as a sec_501 exempt public charity you expect to continue to attract significant and broad public support from private businesses individual benefactors and fundraising events such as galas you also have a large board_of directors including public figures representatives from private industry and a physician none of your directors or officers is a trustee director agent or employee of d nor does d exert any control direct or indirect over you you have not previously applied for nor received any grants from d furthermore due to its size the grant will adversely affect your status as normally being publicly supported under sec_170 for the applicable_period law sec_1_170a-9 and sec_1_509_a_-3 set forth the criteria for an unusual grant sec_1_170a-9 states that for purposes of applying the 2-percent limitation to determine whether the percent-of-support test is satisfied one or more contributions may be excluded from both the numerator and the denominator of the applicable percent-of-support fraction the exclusion is generally intended to apply to substantial contributions or bequests from disinterested parties which e e e are attracted by reason of the publicly supported nature of the organization are unusual or unexpected with respect to the amount thereof and would by reason of their size adversely affect the status of the organization as normally being publicly supported sec_1_509_a_-3 states that all pertinent facts and circumstances will be taken into consideration to determine whether a particular contribution may be excluded no single factor will necessarily be determinative such factors may include e whether the contribution was made by a person who a b c d created the organization previously contributed a substantial part of its support or endowment stood in a position of authority with respect to the organization such as a foundation_manager within the meaning of sec_4946 directly or indirectly exercised control_over the organization or letter catalog number 58230y e was ina relationship described in internal_revenue_code sec_4946 through a g with someone listed in bullets a b c or d above a contribution made by a person described in a - e is ordinarily given less favorable consideration than a contribution made by others not described above e e e e e e e whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum whether except in the case of a new organization prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support whether the organization may reasonably be expected to attract a significant amount of public support after the particular contribution continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future public support whether prior to the year in which the particular contribution was received the organization met the one-third support_test described in sec_1_509_a_-3 without the benefit of any exclusions of unusual grants pursuant to sec_1 whether the organization has a representative governing body as described in sec_1_509_a_-3 and whether material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer application of law letter catalog number 58230y the potential contribution meets the requirements of sec_1 170a- f ii because the grant is from a disinterested party and the grant was attracted by reason of your publicly supported nature the grant is unusual or unexpected with respect to the amount the grant will adversely affect your status as normally being publicly supported the grant meets the requirements of sec_1_509_a_-3 based on the following facts and circumstances e the potential contribution is from d a disinterested party that o a o did not create you has not previously contributed to you does not stand in a position of authority with respect to you does not directly or indirectly exercise control_over you and was not in a relationship described in sec_4946 through a g with someone listed in bullets a b c or d above e e e e e the potential contribution will also primarily be in the form of cash or equivalent which furthers your exempt purposes you have been successful in seeking sources of public support and conducting exempt_activities for example your programs have been funded by private companies benefactors and fundraising events since your inception you reasonably expect to continue to attract a significant amount of public support after the grant you have a representative governing body as described in sec_1_509_a_-3 and no material restrictions or conditions within the meaning of sec_1_507-2 will be imposed by the grantor for all the forgoing reasons the grant should be characterized as an unusual grant within the meaning of sec_1_509_a_-3 if you have any questions please contact the person listed in the heading of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58230y
